Citation Nr: 0606326	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-12 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed arthritis of 
the bilateral knees.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1953 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision by the RO.  

The veteran testified at a local hearing before a Decision 
Review Officer in March 2004.  



FINDING OF FACT

The veteran is shown to have arthritis of the knees that as 
likely as not is due to an injury or other event of his 
period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by arthritis of the bilateral knees is 
due to injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.303, 3.159 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The veteran's service medical records and January 1973 
retirement examination are negative for any complaints, 
treatment, or diagnosis of bilateral knee injuries or 
disabilities.  

An August 1989 VA medical record indicates that the veteran 
reported a prior injury from jumping from an aircraft to the 
landing field.  

A November 1989 VA medical record notes that the veteran 
reported "diminished leg symptoms," but that he still had 
symptoms after standing for 20 minutes or longer.  The 
assessment was that of degenerative joint disease of the 
knees.  

A March 1990 VA medical record indicates that veteran had 
only minor knee pain.  Objectively, both knees were within 
normal limits.  The assessment was that of degenerative joint 
disease of both knees.  

A February 1999 private medical report indicates that the 
veteran complained of having left knee pain.  He reported 
bilateral knee trauma in 1964 when he had to jump from a 
flaming airplane and landing on the tarmac, sustaining trauma 
to both knees.  

On examination, obvious deformities of the knees were noted, 
including chronic osteoarthritis.  There was crepitus in both 
knees on flexion and extension.  There was no evidence of 
joint effusion, erythema, or acute arthritis.  

The assessment was that of probable osteoarthritis of both 
knees, perhaps post-traumatic arthritis related to trauma 
sustained in 1964 when he jumped out of a plane.  

The VA medical records from March 1999 indicated that the 
veteran had a history of painful knees since jumping out of 
an airplane in 1964.  It was noted that several years ago the 
knees started hurting more.  The diagnosis was that of 
degenerative joint disease of the knees.  

A June 1999 private medical report indicates that the knee 
joints showed some degree of crepitus and no limitation of 
motion.  The assessment was that of osteoarthritis.  

A July 1999 private medical report by Dr. J.R. indicates that 
the veteran had bilateral knee complaints.  It was noted that 
the veteran had a long history of progressive discomfort in 
both knees, which had gotten worse.  

On examination, there was moderate varus deformity and a 
great deal of crepitation bilaterally, as well as a boggy 
synovitis and mild effusion.  There was no instability, and 
the patellofemoral joints tracked normally.  The X-ray 
studies showed severe degenerative arthritis.  The impression 
was that of severe osteoarthritis of both knees.  

In a letter dated in February 2001, the veteran stated that 
he never jumped out of any aircraft in his life; rather, he 
fell out of an aircraft during an emergency evacuation after 
an aborted takeoff in 1965 or 1966.  He stated that as he was 
evacuating an aircraft, he slipped on the ladder rung and 
fell down about 10 feet to the concrete runway, landing on 
his knees and feet.  

He stated that either his co-pilot or boom operator helped 
him to his feet, and they all ran to the side of the runway.  
He noted that his knees ached painfully for a few weeks and 
slowly the pain went away.  

The veteran added that he did not go to the flight surgeon 
because he did not break any bones, but was somewhat 
embarrassed about hurting himself, as he had climbed up and 
down the ladder over a thousand times.  

He noted that as his pain went away, the incident was 
forgotten.  He stated that at his retirement in 1973, he had 
no pain, except on rare occasions when he applied side stress 
to the knee, but such pain lasted for only a few seconds.  

The veteran noted that, by the early 1980's, his knee pain 
became more common.  He stated that currently, he had 
significant pain when walking.  

In a letter dated in February 2001, R.B., a USAF Brigadier 
General (Retired), states that he was writing in order to 
confirm an accident the veteran had at Barksdale Air Force 
Base.  He stated that he and the veteran were on the same KC-
135 tanker crew from the spring of 1964 until the end of 
1966.  

He stated that he could not remember the date of the 
incident, but he remembered the incident well.  He noted that 
he and the veteran had to evacuate from an aircraft.  R.B. 
stated that, in his haste to exit, the veteran missed a step 
on the ladder and fell to the concrete runway "like a ton of 
bricks."  

R.B. stated that the veteran "got up slow and was in pain."  
It was also noted that the veteran should have gone to the 
flight surgeon for exam, "but he was not a complainer, and 
was getting around and thought it would get better."  

A February 2002 private medical report submitted by Dr. J.R. 
indicates that the veteran had severe degenerative arthritis 
of both knees.  It was noted that the veteran related an 
injury that occurred in the military many years ago.  

Dr. J.R. opined that he believed the veteran's current 
condition was consistent with post-traumatic arthritis of the 
knees and certainly could be related to the injury described 
by the veteran.  

A March 2004 private medical report submitted by Dr. J.R. 
indicates that the veteran had severe degenerative arthritis 
of both knees.  It was noted that the veteran related an 
injury that occurred in the military many years ago.  

Dr. J.R. stated that he believed the veteran's current 
condition was consistent with post-traumatic arthritis of the 
knees, and was related to the injury that the veteran 
described.  It was noted that there were no other etiologic 
factors identified for the veteran's knee injury.  

At the March 2004 hearing, the veteran stated that, in late 
1965 or early 1966, he fell when going down an airplane 
ladder.  He stated that he was in pain, but was embarrassed 
that he fell.  He stated that at the time, he thought about 
going to the flight surgeon, but since he had no broken bones 
and didn't break the skin, he decided to not seek medical 
treatment.  

The veteran added that his knees ached for about a week or 
so, and then stopped hurting.  At retirement in 1973, his 
knees were fine.  In the late 1980s, his knees began to 
bother him again.  He stated that he fell a distance of about 
8 to 9 feet.  


Law and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  


Analysis

A careful review of the veteran's service medical records 
shows that they are negative for any complaints or treatment 
for an injury to the knees or pain in the knees.  
Osteoarthritis of the bilateral knees was not diagnosed 
during service.  

The first post-service evidence of arthritis of the bilateral 
knees is found in VA medical records from 1989, which note 
that the veteran reported a prior injury from jumping from 
aircraft to landing field.  This evidence came approximately 
16 years after his separation from service.  

The subsequent medical evidence and current medical evidence 
shows that the veteran has been diagnosed with degenerative 
joint disease of the bilateral knees and arthritis of the 
bilateral knees, and has received continued treatment for 
that condition.  

The Board notes that the veteran's VA and private medical 
records all note that the veteran's arthritis of the 
bilateral knees is related to an injury that occurred in 
service.  Since 1989, the veteran has consistently reported 
sustaining an injury to his knees from jumping from an 
aircraft.  

The medical opinions provided by Dr. J.R. in February 2002 
and March 2004 reflect a medical nexus between the veteran's 
current condition and his reported injury in service.  

Notably, Dr. J.R. stated that he believed the veteran's 
current condition was consistent with post-traumatic 
arthritis of the knees, and was related to the injury that 
the veteran described.  Dr. J.R. also stated that there were 
no other etiologic factors identified for the veteran's knee 
injury.  

Additionally, in a lay statement dated February in 2001, a 
USAF Brigadier General (Retired) stated that he witnessed the 
accident the veteran had while attempting to descend an 
aircraft ladder in an emergency situation.  

Given the current medical findings, the opinions by the 
veteran's private physician, and the evidence of record, the 
Board finds the evidence to be in relative equipoise in 
showing that the veteran as likely as not has arthritis of 
the knees due to the injury that was incurred in service.  

Hence, by extending the benefit of the doubt to the veteran, 
service connection is warranted.  

The Board notes that, under normal circumstances, it would 
discuss VA compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  

As the benefit sought herein has been granted, the veteran is 
not prejudiced by the Board's failure to discuss this matter.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  



ORDER

Service connection for arthritis of the knees is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


